EXHIBIT 10.33 FORBEARANCE AGREEMENT This Agreement (the “Agreement”) is dated as of July 31, 2009 between AccessKey IP, Inc. (the “Company”), a Nevada corporation, and Physicians Healthcare Management Group, Inc. (“PhyHealth”), a Minnesota limited liability company, having its principal address at 700 S. Royal Poinciana Blvd., Suite 506, Miami, FL RECITALS: A.On or about January 28, 2009, the Company received $640,000 of financing from PhyHealth, in exchange for the issuance of the January 28, 2009 Convertible Note (the “January Note”). B.PhyHealth intended this to be a short term relatively agreements and would not have made the $640,000 loan but for the assumption that the loan would be repaid in accordance with the terms of the original note. C.The
